       Case 5:21-cv-00690 Document 1 Filed 07/21/21 Page 1 of 14




               IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TEXAS
                       SAN ANTONIO DIVISION

JOSE STONE,                                 §
                    Plaintiff               §
                                            §
v.                                          §
                                            §            CIVIL ACTION NO.
                                             §           5:21-cv-690

LISA BISACCIA, Plan Administrator           §
of the Health Savings Plan for CVS          §
Health, AETNA LIFE INSURANCE                §
COMPANY, and the HEALTH                     §
SAVINGS PLAN FOR CVS HEALTH,                §
                  Defendants                §


                   PLAINTIFF’S ORIGINAL COMPLAINT

      Jose Stone brings this case against Aetna Life Insurance Company and the

Health Savings Plan for CVS Health (HSP) for benefits under 29 U.S.C.

1132(a)(1)(B) of the Employee Retirement Income Security Act of 1974 (ERISA).

      In the alternative, Stone brings this case against Lisa Basaccia, (hereinafter

Plan Administrator of the HSP) for breaching her fiduciary duties to him by

publishing a deficient Summary Plan Description (SPD) of the HSP and failing to

adequately advise him of the Medicare benefit reduction that would be applied if

he failed to enroll in Medicare, when he was Medicare-eligible, and his

employment with CVS was terminated.              He has suffered harm as a result,

incurring approximately $70,000 in medical debt for his cancer treatment that he




                                        1
        Case 5:21-cv-00690 Document 1 Filed 07/21/21 Page 2 of 14




would not have incurred had the Plan Administrator not breached her fiduciary

duties to him under ERISA.

                                    I. PARTIES

      1.     Jose Stone is a resident of Bexar County, Texas.

      2.     Defendant Lisa Bisaccia is the Executive Vice President and Chief

Human Resources Officer of CVS Pharmacy Inc. She is the Plan Administrator of

the HSP, which is a component part of the CVS Health Welfare Benefit Plan, and

is the named Plan Fiduciary. She can be served at CVS Pharmacy, Inc., One CVS

Drive, Woonsocket, RI. 02895.

      3.      Defendant Aetna Life Insurance Company is an insurance company

and claims administrator doing business in Texas. Aetna was the HSP's claims

administrator. Aetna can be served with citation by serving its registered agent for

service of legal process CT Corporation System, 1999 Bryan St., Suite 900,

Dallas, Texas 75201-3136.

      4. The HSP is a component part of the CVS Health Welfare Benefit Plan

and can be served by serving the Plan Administrator Lisa Bisaccia. She can be

served at CVS Pharmacy, Inc., One CVS Drive, Woonsocket, RI. 02895.

                          II. JURISDICTION AND VENUE

      5.     This lawsuit is a claim for benefits under 29 U.S.C. §1132(a)(1)(b)

of ERISA, and, in the alternative, a claim for breach of fiduciary duty brought

under 29 U.S.C. §1132(a)(3) of ERISA.        This court has jurisdiction over this

claim under 29 U.S.C. §1132(e)(1) of ERISA.        Venue is proper in the Western


                                         2
        Case 5:21-cv-00690 Document 1 Filed 07/21/21 Page 3 of 14




District of Texas, San Antonio Division, in accordance with 29 U.S.C. §1132(e)(2)

as Stone lives in San Antonio and is seeking reimbursement as well as payment to

his providers as recovery of benefits due under the HSP or as surcharge relief

allowed under §1132(a)(3) of ERISA.

                          III. STATEMENT OF FACTS

      6. Jose Stone was born and raised in San Antonio. He was born on October

10, 1952. He graduated from Burbank High School and then served in the U.S.

Navy for four years. Not long after his service, he attended and graduated from

the University of Houston College of Pharmacy and began working as a

pharmacist. He started working for Caremark in 1993 and continued to work for

Caremark after its merger with CVS in 2007 (becoming CVS Caremark).            By

November 2018 Stone had worked 25 years with CVS Caremark.

      7. In December 2018 Stone had a nasolabial mass that was discovered to

be squamous cell carcinoma. He was treated at the University of Texas MD

Anderson Cancer Center (MD Anderson) in Houston. During 2019 he underwent

surgery for removal of the cancer and then received chemo and radiation therapy.

Then he underwent surgeries to reconstruct his nose and mouth. While Stone was

a CVS employee, Aetna and the HSP paid at 100% after the required deductible

and after Stone reached his maximum out-of-pocket expense (MOOP).

      8. Stone was terminated while he was still undergoing cancer treatment

and reconstruction surgeries. On October 4, 2019, he received a letter in the mail




                                        3
        Case 5:21-cv-00690 Document 1 Filed 07/21/21 Page 4 of 14




from CVS Caremark, notifying him he was terminated effective September 20,

2019. Stone had just turned 67.

       9. After he was terminated, Stone elected to continue his health coverage

under the HSP, as allowed by the HSP and as required by the Consolidated

Omnibus Budget Reconciliation Act (COBRA).              During the period from

November 2019 until March of 2020, Stone continued cancer treatment at M.D.

Anderson in Houston. He underwent six surgeries during this period.

       10. In late March 2020, Stone received EOBs from Aetna, the HSP's

claims administrator, indicating a significant reduction in the payments made by

Aetna on behalf of the HSP. In the remarks section, Aetna stated as follows:

       "We reduced expenses by the amount of Medicare benefits you are
       eligible for. This applies even if you did not enroll. We estimated
       the Medicare benefit on this claim. We considered benefits using
       this amount. The estimated amount is what you owe. For more
       information about enrollment in Medicare, contact the Social
       Security Administration......Contact member services if you
       already enrolled."

This reduction in benefits is the reason for this lawsuit and will sometimes be

referred to here as the Medicare benefit reduction.

       11. The Medicare benefit reductions were massive. For example, the HSP,

through its claims administrator Aetna, paid $5,833.85 for hospital surgical

services on 1/23/2020 and left Stone responsible for the remainder, $23,335.39,

for that surgical service on 1/23/2020.       The reduction was based upon the

Medicare benefit reduction.




                                         4
          Case 5:21-cv-00690 Document 1 Filed 07/21/21 Page 5 of 14




       12. After receiving the EOBs, Stone called Aetna repeatedly, inquiring

about this health coverage reduction for an illusory payment by Medicare. A

number of different Aetna claims personnel told him that the Medicare benefit

reductions in the EOBs were a mistake and didn't apply to him. He was told he

would not be responsible for paying anything above his deductible and MOOP.

Stone assumed that these repeated statements from Aetna claim personnel were

correct and did nothing further.

       13. Then in August 2020 Stone was told over the phone by an individual

with Aetna that the information he was given in his prior calls was incorrect, and

that the HSP allowed Aetna to deduct the amount Medicare would pay, even if

Stone wasn't enrolled in Medicare.    Stone was shocked. That didn't make any

sense to him because he elected to pay for continuation coverage with CVS

instead of electing Medicare coverage. This was the first unequivocal notice that

he received that Aetna was taking the position that under the HSP it had authority

to deduct the amount that Medicare would have paid if he was enrolled in

Medicare even if he wasn't enrolled in Medicare.

       14. On September 10, 2020, Stone received a letter from Aetna reducing

coverage for treatment he had received in January of that year based upon the

alleged Medicare benefit reduction. This letter was coined a denial of Stone's

appeal.

       15.    Stone submitted a second appeal.      He pointed out that Aetna

representatives told him repeatedly that the application of a Medicare benefit


                                        5
         Case 5:21-cv-00690 Document 1 Filed 07/21/21 Page 6 of 14




reduction was incorrect. Further, he advised that he was unaware that Aetna was

requiring that he enroll in Part B of Medicare, a primary fee-based government

health program, while simultaneously paying for continued coverage under the

HSP. He pointed out that when he enrolled in the plan year 6/1/2019 to 5/31/2020

there was no mention that his benefits could be reduced by a illusory Medicare

benefit. Instead, the MOOP and his deductible were prominently displayed as if

that would be his maximum exposure if he became ill and needed significant

medical treatment.

        16. Stone's second appeal was denied by Aetna by letter dated October 23,

2020.     The appeal denial identified the many claims for treatment between

November 18, 2019 and March 10, 2020 that were reduced by the Medicare

benefits reduction, and upheld the decision to reduce benefits by the Medicare

benefits reduction. In summary, the denial stated as follows:

        "We are standing by our earlier decision to uphold the Medicare estimation
        that applied towards the above named services. The reason for this
        determination is your plan pays secondary to Medicare when you become
        eligible, regardless if you select the coverage or not (there are two
        exceptions to this rule: 1. If you are over 65 and are still working and 2.
        If you have end-stage renal disease, for a limited period). Since you
        were eligible for Medicare benefits, we process the claims as
        secondary and estimate what Medicare would pay for the services as
        primary. Therefore, the above claims were processed correctly."

        17. Aetna relied upon the provisions in the Summary Plan Description

(SPD) of the HSP to reduce coverage by the Medicare estimated benefit. The SPD

of the HSP is the governing plan in regards to coverage and reductions or

exclusions of health care coverage for Plan participants.         The master plan


                                         6
        Case 5:21-cv-00690 Document 1 Filed 07/21/21 Page 7 of 14




document, the CVS Health Welfare Benefit Plan, of which the HSP is a

component part, does not address the specifics of health care coverage.

       18. Stone was advised that he had exhausted his right to appeal and his

only recourse was to file suit.

       19. Stone has exhausted his right and obligation to appeal as required by the

HSP and ERISA.

              IV. CAUSES OF ACTION UNDER ERISA

       Count 1: Cause of Action Against Aetna and the HSP for Benefits
                Brought Under 29 U.S.C. §1132(a)(1)(B)

       20. The adverse benefit determination by Aetna is based upon language

within the HSP's SPD, which also acts as the plan document regarding limitations

or reductions in health care coverage and more specifically the Medicare benefit

reduction. The SPD is 120 pages, and the provisions upon which Aetna relied in

drastically reducing coverage is found on page 92. This provision is placed within

a section entitled "Coordination with Other Plans."

       21. The SPD, also the plan document, states as follows:

       "Effect of Another Plan on the HSP's Benefits
       If you have coverage under other group plans or receive payments for
       an illness or injury caused by another person, the benefits you receive
       from this plan may be adjusted. This may reduce the benefits you
       received from the HSP. This adjustment is known as coordination
       of benefits (COB).

       Benefits available through the other group plans and/or no fault
       automobile coverage are coordinated with the HSP. 'Other group
       plans" include any other plan of dental or medical coverage
       provided by:



                                         7
 Case 5:21-cv-00690 Document 1 Filed 07/21/21 Page 8 of 14




       Group insurance or any other arrangement of group
       coverage for individuals, regardless of whether that
       plan is insured; and

       'No-fault' and traditional 'fault' auto insurance, including
       medical payment coverage provided on other than a group
       basis, to the extent allowed by law.

To find out if benefits under the HSP will be reduced, Aetna must
use the rules listed below, in the order shown, to determine which
plan is primary (pays its benefits first). The first rule that applies
in the chart below will determine which plan pays first:



If                                  Then
...........                         ..............
...........                         ...............
You are eligible for Medicare       The HSP will pay benefits second to
and not actively working            Medicare when you become eligible
                                    for Medicare, even if you don't elect
                                    it. There are, however, Medicare-
                                    eligible individuals for whom the
                                    HSP pays benefits first and Medicare
                                    pays benefits second:

                                             Employees with active current
                                             employment status 65 or older
                                             and their Spouses age 65 or older;
                                             and

                                             Individuals with end-stage renal
                                             disease, for a limited period of
                                             time.

When the other plan pays first, the benefits paid under the HSP are reduced
as shown here:

       The amount the HSP would pay if it were the only coverage in
       place, minus

       Benefits paid by the other plan(s).



                                    8
        Case 5:21-cv-00690 Document 1 Filed 07/21/21 Page 9 of 14




       This prevents the sum of your benefits from being more than you would
       receive from just the HSP."


       22. Aetna's interpretation of the HSP is unreasonable as it is contrary to its

plain language. Therefore, Stone is entitled to his full benefits after his deductible

and MOOP.         The HSP authorizes the claims administrator Aetna to reduce

benefits by, and only by, "benefits paid by other plans" or if a participant receives

payments for an illness or injury caused by another person. The HSP authorizes a

reduction when a participant has coverage under other group plans. Stone did not

have coverage under Medicare, and Medicare is not a group plan. It is a national

health insurance program established by amendments to the Social Security Act,

passed by the U.S. Congress in 1965. The language of the HSP that is specific to

Medicare (and addresses participants who are no longer CVS employees) states

that the HSP will pay "second to Medicare when you become eligible for

Medicare, even if you don't elect it." This specific provision as to Medicare makes

no sense (and is therefore not enforceable), as one cannot pay second to a party

that is not paying anything and has no obligation to pay.

       23.   Stone contends that the plan language is inadequate to enforce a

massive reduction in benefits based upon his eligibility for Medicare.           The

provision is within a section of the HSP that addresses a "coordination with other

benefits." (COB). Coordination with other benefits assumes a participant has

other benefits.    Aetna did not coordinate benefits; Aetna imposed a penalty, a

massive reduction in Stone's health benefits, because Stone was Medicare-eligible,


                                          9
       Case 5:21-cv-00690 Document 1 Filed 07/21/21 Page 10 of 14




was no longer an employee of CVS, and did not enroll in the Medicare program.

This reduction of coverage had nothing to do with a coordination with other plan

benefits. The provision is unenforceable, and Aetna's interpretation of the HSP is

contrary to its plain language. Aetna was required to reduce benefits only by

benefits paid by another plan under which a participant was covered, and the

statement that Aetna is to pay secondary to Medicare when a participant doesn't

have Medicare, is non-sensical. This Court should require Aetna and the HSP to

pay full benefits without any Medicare benefit reduction. Aetna's interpretation of

the HSP was an abuse of discretion.

      Count II. In the Alternative, Stone Requests Equitable Relief Against
               the Plan Administrator Brought Under 29 U.S.C. §1132(a)(3)

      24. In the alternative, in the unlikely event that the Court determines that

Aetna's interpretation of the HSP, applied in its final benefit determination, was

not an abuse of discretion, then the plan should be reformed due to the HSP Plan

Administrator breaching her fiduciary duties to Stone by providing a deficient

SPD and in failing to adequately notify Stone of the Medicare benefit reduction

when he was terminated from employment.

      25. The SPD was never provided to Stone but rather was made available to

him, according to CVS, by posting it on "myHR.cvs.com." Also, according to

CVS, notices were sent out twice a year, in April and September, that the SPD of

the HSP was available online.




                                        10
       Case 5:21-cv-00690 Document 1 Filed 07/21/21 Page 11 of 14




       26. The SPD is woefully deficient. It does not reasonably apprise Stone

and other aging plan participants that they would experience a massive reduction

in health benefits if they continued coverage under the HSP after their

employment with CVS terminated and they failed to enroll for Medicare when

they became eligible.

       27. An SPD must be written in a manner calculated to be understood by the

average plan participant.   Any description of exception, limitations, reductions,

must be clear and accurate, and not minimized, rendered obscure, or otherwise

made to feel unimportant.

       28. The SPD at issue has 120 pages and the Medicare benefit reduction is

on page 92. It is within a section of the HSP called "Coordination with Other

Plans." This is inaccurate. Medicare is not a benefit plan. Medicare is a national

health insurance program established by the Social Security Administration. In

the SPD at issue, the massive reduction that occurs if a person is no longer

employed by CVS and eligible for Medicare but not does not enroll is rendered

obscure by where it is placed. A participant who looks at the Table of Contents of

the SPD would never see the word "Medicare" or the phrase "reduction in

benefits." All that a participant would see in the Table of Contents is that on page

92 there is "Coordination with Other Plans" and "Effect of Another Plan on the

HSP's Benefits." This is a woefully inadequate notice of a massive reduction in

benefits.




                                        11
       Case 5:21-cv-00690 Document 1 Filed 07/21/21 Page 12 of 14




      29. In addition, the Plan Administrator did not meet her fiduciary duty to

adequately disclose to Stone and other plan participants who were over 65 and still

working, that their health benefits would be drastically reduced if their

employment with CVS was terminated and they elected continuation coverage but

didn't enroll in Medicare. Publishing an SPD on the website and advising such

participants within a plan section called "coordination with other benefits" does

not adequately apprise over-65 participants of the drastic reduction in health

benefits that will occur if they elect to continue coverage under the HSP and don't

enroll in Medicare.

                         V. RELIEF REQUESTED

      A. Relief Requested Under Stone's Benefit Claim

      30. In order to protect his credit, Stone has been chipping away at his debt

to MD Anderson caused by Aetna's application of the Medicare benefit reduction.

To date (as of the end of July, 2021), Stone has paid $14,320 (making payments of

$1,432 per month since October, 2020), a sum that should have been paid by

Aetna under the HSP. Stone's remaining balance owed to MD Anderson, the

amount that would have been paid by Aetna and the HSP had the Medicare benefit

reduction not been applied, is $55,684.36. Therefore, Stone requests that he be

reimbursed $14,320, as well as additional amounts that he pays during this

litigation to satisfy his indebtedness caused by the application of the Medicare

benefit reduction, and that the Court order Aetna to pay $55,684.36, or whatever

the remaining balance is due at the time of judgment, to MD Anderson.


                                        12
       Case 5:21-cv-00690 Document 1 Filed 07/21/21 Page 13 of 14




       B. Alternative Relief Requested Under §1132(a)(3)

       31.   In the alternative, due to the Plan Administrator's breach of fiduciary

duty by providing a deficient SPD and not giving over-age-65 participants

adequate notice of the Medicare benefit reduction, Stone requests that the plan be

reformed so that the Medicare benefit reduction not be applied as to Stone's health

benefit claims at issue in this lawsuit. In the alternative, due to the Plan

Administrator's breach of fiduciary duty, Stone requests that Aetna be equitably

estopped from applying the Medicare benefit reduction to Stone's claims for

benefits that are described herein. As part of the equitable relief requested under

this section, Stone requests that the Court order the claims to be paid by Aetna

without application of the Medicare benefit reduction, and that Stone and MD

Anderson be awarded equitable relief, including surcharge relief, as the Court

deems appropriate as redress for the injuries caused by the Plan Administrator's

breach of fiduciary duty.

                            VI. ATTORNEY’S FEES

       32. Stone requests reasonable attorney’s fees and costs under 29 U.S.C.A.

1132(g).

                               CONCLUSION

       Wherefore, premises considered, Stone requests that he be reimbursed for

amounts that he has paid to MD Anderson as a result of Aetna denying coverage

based upon the Medicare benefits reduction. He also requests that Aetna and the

HSP be ordered to pay MD Anderson the balance owed as a result of Aetna's


                                        13
        Case 5:21-cv-00690 Document 1 Filed 07/21/21 Page 14 of 14




application of the Medicare benefits reduction. In the alternative, Stone requests

that this Court find that the Plan Administrator breached her fiduciary duties to

Stone, as elaborated previously, and that the HSP be reformed so that the

Medicare benefit reduction provision be eliminated from the HSP, or that Aetna be

equitably estopped from denying benefit claims based upon the Medicare benefit

reduction. Stone requests such equitable relief as is appropriate for the Plan

Administrator's breach of fiduciary duty. Stone requests his attorney's fees, and

such other and further relief, both at law and in equity, to which he might show

himself to be justly entitled.




                                  Respectfully Submitted,

                                  Law Office of Jeffrey E. Dahl
                                  The Commerce Building
                                  314 E. Commerce Street, Suite 300
                                  San Antonio, Texas 78205
                                  (210) 527-0900 (Telephone)
                                  (210) 527-0901 (Facsimile)
                                  jdahl@erisaattorneyintexas.com

                                  By: /s/ Jeffrey E. Dahl
                                  Jeffrey E. Dahl
                                  State Bar No. 05310900
                                  Attorney for Plaintiff Jose Stone




                                       14
